Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, Indiana 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 MaryJo.Ardington@LFG.com VIA Email & EDGAR May 10, 2013 Alberto H. Zapata Senior Counsel Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re:Lincoln National Variable Annuity Account L The Lincoln National Life Insurance Company Initial Registration Statements on Form N-4 Filing Nos.: 333-187072, 333-187071, 333-187070, 333-187069 Dear Mr. Zapata: This letter is in response to your letter of May 3, 2013. 1.General Comments a. Unless otherwise indicated, please make conforming changes to the other three filings referenced above, as applicable. Wherever a comment has applicability to more than one prospectus, please identify the prospectus for which changes were made in a letter responding to these comments. b. Please clarify supplementally whether there are any types of guarantees, credit enhancements or support agreements with third parties to support any of the company’s guarantees under the contract or whether the company will be solely responsible for paying out on any guarantees associated with the contracts. c. Please confirm that all capitalized terms have been defined in the text prior to first use or in the glossary. Confirm that all such defined terms appear consistently as capitalized defined terms throughout the prospectus. Response: a. Conforming changes have been made to all of the registration statements listed above. In all cases, the specific changes addressed in this response letter are for 333-187072. b. There are no guarantees or support agreements with third parties to support any of the company’s guarantees under the contract. The company will be solely responsible for paying out on any guarantees associated with the contracts. c. All capitalized terms have been defined in the “Special Terms” section (pg. 3) and are consistently capitalized throughout the prospectus. 2.Contract Name Please explain, supplementally, how the name of the contract – “Secured Retirement Income” – is appropriate. Response: The name of the product, Lincoln Secured Retirement IncomeSM, refers to the primary reason that pension plan participants allocate purchase payments to this variable annuity contract.A participant (and spouse if elected) will receive a percentage of the Income Base as retirement income for life that is not affected by market declines. The term “secured” refers to the fact that the participant can rely on a specific retirement income stream. Participants can choose to allocate a percentage of their retirement plan assets to this contract and can depend on a certain level of guaranteed income regardless of their account value.The retirement income benefit is not an optional rider; all participant accounts will contain this benefit. Therefore, the main reason a participant allocates assets to this contract is to secure a minimum level of retirement income. We feel this product name is appropriate in light of the purpose of the product. 3.Purchase Payments Under the Contract a. In the first sentence of the third paragraph of the cover page, the registrant states that Purchase Payments for benefits on a variable basis will be placed in the Variable Annuity Account (VAA).In the next sentence and later in the paragraph, a variable option is discussed.Given that there are no fixed options under this contract, please change this disclosure to clarify that there is no other option under this contract other than the variable account. b. Please survey the prospectus and identify and clarify all disclosure indicating that there is a fixed account or other option for allocation of Purchase Payments other than the VAA. Response: This disclosure has been updated throughout the prospectus (see pages 1 and 3). 5.Available Fund The staff understands that the fund available under the contracts intends to change its name in the near future. Please supplementally inform the staff how and when this change will be reflected in the contract prospectus. Response: Contractowners will be notified of these name changes by a prospectus supplement immediately following the prospectus filing by the fund, which is scheduled on or around June 18. 6.Fee Table Please revise the fee table to include the annual maximum and current Guaranteed Withdrawal Benefit Charge (2.4% and 1.0%, respectively). The monthly deductions of 0.17% and 0.083% may be disclosed in footnotes. Response: The annual charges have been added to the fee table, and the monthly charges have been moved to the footnote. 7.Additions, Deletions, or Substitutions of Investments (p. 10) Please disclose that, at all times, at least one variable investment option will be available under the contracts. Response: At least one variable investment option will be available under the contracts at all times. This disclosure has been added. 8.Guaranteed Withdrawal Benefit Charge (p. 11) Please include disclosure in this section of the Guaranteed Withdrawal Benefit Charge on anannual basis, including the maximum annual percentage charge. Response: This disclosure has been revised to include annual charges. 9.Annuity Options (p. 19) Please disclose whether the annuity options available are variable or fixed. Also, please note thatthe default annuity must be variable under a variable annuity contract unless only fixed annuityoptions are available. Response: Only fixed annuity options are available under this contract. 10.Financial Statements, Exhibits, and Other Information Please provide any financial statements, exhibits, consents, and other required disclosure not included in the registration statements. Response: All required financial statements, exhibits, consents and other disclosure will be filed with the pre-effective amendments. 11.Powers of Attorney Please provide powers of attorney that relate specifically to the registration statements as required by Rule 483(b) of the Securities Act of 1933 (“Securities Act”). Each power of attorney must either a) specifically identify the Securities Act registration number of the initial filing, or b) prior to the receipt of a Securities Act registration number, specifically describe or name the contract that is the subject of the registration statement. Response: An updated power of attorney relating specifically to the registration statements will be filed with the pre-effective amendments. 12. Tandy Representations In regards to the referenced filings, The Lincoln National Life Insurance Company and Lincoln National Variable Annuity Account L (together “Lincoln”) acknowledge the following: · Lincoln is responsible for the adequacy and accuracy of the disclosure in the filing; · The action of the Commission or the Staff in declaring this filing effective does not foreclose the Commission from taking any action with respect to the filing; and · Lincoln may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please call me at 260-455-3917 should you have any questions or additional comments. Sincerely, Mary Jo Ardington Associate General Counsel Lincoln Secured Retirement IncomeSM Version 1 Lincoln National Variable Annuity Account L Group Variable Annuity Contracts Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 1-800-341-0441 This prospectus describes a group variable annuity contract with a Guaranteed Benefit for covered Participants that is issued by The Lincoln National Life Insurance Company (Lincoln Life or Company). This prospectus is primarily for use with certain qualified retirement plans. Generally, you do not pay federal income tax on the contract's growth until it is paid out. Qualified retirement plans already provide for tax deferral. Therefore, there should be reasons other than tax deferral for acquiring the contract within a qualified plan. The contract is designed to accumulate Participant Account Value and to provide retirement income over a certain period of time, or for life, subject to certain conditions. If the Annuitant dies before the Annuity Commencement Date, a Death Benefit may be payable. This contract is sold to qualified retirement plans to provide Participants with guaranteed lifetime periodic withdrawals. All Purchase Payments will be placed in Lincoln National Variable Annuity Account L (Variable Annuity Account (VAA)). The VAA is a segregated investment account of Lincoln Life. You take all the investment risk on the Contract Value derived from Purchase Payments. If the Subaccount makes money, your Contract Value goes up; if the Subaccount loses money, it goes down. How much it goes up or down depends on the performance of the fund. We do not guarantee how the Subaccount or its fund will perform. Also, neither the U.S. Government nor any federal agency insures or guarantees your investment in the contract. The contracts are not bank deposits and are not endorsed by any bank or government agency. The available fund is: LVIP Protected Profile Moderate Fund (fund), a series of the Lincoln Variable Insurance Products Trust. The fund is a fund of funds and invests substantially all of its assets in other funds. This prospectus gives you information about the contracts that you should know before deciding to buy a contract and make Purchase Payments. You should also review the prospectus for the fund and keep all prospectuses for future reference. Neither the SEC nor any state securities commission has approved this contract or determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. More information about the contracts is in the current Statement of Additional Information (SAI), dated the same date as this prospectus. The SAI is incorporated by reference into this prospectus and is legally part of this prospectus. For a free copy of the SAI, write The Lincoln National Life
